      Case 2:19-cr-00012-RFB-NJK Document 77 Filed 05/18/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   LINDA MOTT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6059
     FAX: (702) 388-5087
 6   Linda.j.mott@usdoj.gov
     Representing the United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
                                             -oOo-
 9
      UNITED STATES OF AMERICA,
10                                                      Case No. 2:19-cr-012-RFB-NJK
                              Plaintiff,
11                                                      MOTION AND ORDER TO DISMISS
                  vs.                                   INDICTMENT WITHOUT PREJUDICE
12
      OMAR MONTES-TERRAZAS,
13
                             Defendant.
14

15           The United States of America by NICHOLAS A. TRUTANICH, United States Attorney

16   for the District of Nevada, and Linda Mott, Assistant United States Attorney, requests pursuant

17   to Rule 48(a) of the Federal Rules of Criminal Procedure, that the Court enter an order allowing

18   the government to dismiss without prejudice the charges brought against defendant OMAR

19   MONTES-TERRAZAS.

20   DATED this 15th day of May, 2020.
                                                        Respectfully submitted,
21
                                                        NICHOLAS A. TRUTANICH
22                                                      United States Attorney

23                                                      /s/ Linda Mott
                                                        LINDA MOTT
24                                                      Assistant United States Attorney


                                                    1
      Case 2:19-cr-00012-RFB-NJK Document 77 Filed 05/18/20 Page 2 of 2


1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2                                           -oOo-
3     UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-012-RFB-NJK
4                            Plaintiff,
                                                         ORDER OF DISMISSAL OF THE
5                 vs.                                    INDICTMENT WITHOUT PREJUDICE
6     OMAR MONTES-TERRAZAS,
7                           Defendant.
8

9           Pursuant ant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave

10   of Court, the United States Attorney for the District of Nevada hereby dismisses without

11   prejudice the charges brought against defendant OMAR MONTES-TERRAZAS, contained in

12   the Indictment in case number 2:19-cr-012-RFB-NJK.

13                                                       Respectfully submitted,

14                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
15
                                                         /s/ Linda Mott
16                                                       LINDA MOTT
                                                         Assistant United States Attorney
17

18   Leave of Court is granted for the filing of the foregoing dismissal of the charges brought against

19   defendant OMAR MONTES-TERRAZAS, contained in the                    Indictment in case number

20   2:19-cr-012-RFB-NJK.

21                18th day of May, 2020.
     DATED this _______

22

23                                              HONORABLE RICHARD F. BOULWARE II
                                                UNITED STATES DISTRICT JUDGE
24


                                                     2
